Citation Nr: 0534135	
Decision Date: 12/19/05    Archive Date: 12/30/05	

DOCKET NO.  04-02 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a head injury, including blackouts and seizures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, in which the RO denied the benefit 
sought on appeal by determining that new and material 
evidence had not been submitted to reopen the veteran's 
claim.  The veteran, who had active honorable service from 
May 18, 1981 to May 29, 1984, appealed that decision to the 
BVA.  Thereafter, the RO referred the case to the Board for 
appellate review.  


REMAND

A preliminary review of the record with regard to the 
veteran's request to reopen his claim of entitlement to 
service connection for residuals of a head injury discloses a 
need for further development prior to final appellate review.

In a February 1997 rating decision, the veteran was denied 
service connection for a head injury causing blackouts and 
seizures.  In a July 2000 rating decision, the RO found that 
new and material evidence had not been obtained to reopen 
that claim.  In May 2002, the veteran again requested that 
his claim of entitlement to service connection for a head 
injury be reopened and reported that new medical evidence 
could be obtained from a VA Medical Center (VAMC) in Detroit, 
Michigan.  VA records dated between June 2002 and October 
2003, which noted the veteran's reported history of a head 
injury occurring in service and his reports of subsequent 
blackouts and seizures, were obtained.  The records did not, 
however, provide evidence showing that the veteran received 
treatment for or was diagnosed with either seizures or 
blackouts.  In a November 2002 rating decision, the RO denied 
the veteran's request to reopen his claim on the basis that 
new and material evidence had not been submitted.

In June 2005, the veteran testified at a hearing before the 
Board that he was beaten on the head by police officers while 
in service in 1982.  See June 2005 BVA transcript, pgs 3-6.  
After the beating, he was taken to a police station and then 
to a civilian hospital where he remained for 24 hours. Id., 
p. 19.  He testified that he had seizures at the hospital. 
Id., p.7.  Upon his release from the hospital, he reportedly 
was picked up by his service command and returned to the USS 
Carl Vinson CBN 70 where he remained in the infirmary for one 
week because he was purportedly experiencing seizures.  Id., 
pgs 19-20.  He stated that he was given phenobarbital for his 
seizures; and remained on phenobarbital throughout the 
remainder of his time in service. Id., pgs 16, 20-21.  

After his release from the infirmary, the veteran reported 
that he was taken off flight deck duty and reassigned to the 
decks below because he was having seizures. Id., pgs 12-15.  
Since his injury in service, the veteran testified that he 
has consistently experienced seizures and blackouts. Id., 
p. 7.  He also stated that he received treatment for his 
seizures and blackouts at Grace Hospital in Oakwood, Lynn 
Hospital and the VAMC in Detroit. Id., pgs 7- 8.  A review of 
the veteran's service medical records indicates that the 
veteran noted in the Report of Medical History portion of his 
October 1985 separation examination that he had been a 
patient at Lynn Hospital, located at Outer Drive in Lincoln 
Park, Michigan.  In regards to his treatment at the Detroit 
VAMC, the veteran reported that he recently had tests 
performed, including an EEG. Id., p. 8.  He asserted that his 
doctors told him that his seizures and blackouts were the 
result of the beating that occurred in service. 
Id., pgs 8-9.  Lastly, the veteran testified that he had been 
receiving Social Security disability for his seizures and 
blackouts since 1996.  Id., pgs 25-26.  

After reviewing the claims file, it appears that most of the 
records referred to by the veteran during his June 2005 
hearing testimony are absent.  The records are clearly 
relevant to this appeal as they may establish that the 
veteran currently experiences seizures and blackouts for 
which he receives medical treatment and that he may have 
received such treatment during service or soon thereafter.  
In order to give the veteran every consideration with respect 
to the present appeal, it is the Board's opinion that further 
development of this case is desirable.  As such, the case is 
being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the VA will notify the veteran 
if further action on his part is required.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain from the Social 
Security Administration (SSA) a copy of 
its decision awarding the veteran 
disability benefits effective in 1996, as 
well as copies of all medical records 
underlying that determination.  In 
requesting these records, the RO should 
follow the current procedures of 38 
C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

2.  The RO should obtain and associate 
the veteran's most recent Detroit VA 
Medical Center records dated from October 
2003 to the present, including records of 
all diagnostic testing such as the EEG 
performed between November 2004 and 
December 2004.  

3.  The RO should request that the 
veteran furnish the complete names and 
addresses of the private medical 
providers referenced in his June 2005 BVA 
hearing transcript.  Specifically, the 
veteran should provide (to the best of 
his recollection) the name and address of 
the civilian hospital in Newport News, 
Virginia where he contends he received 
treatment for his head injury and 
seizures, as well as the address of Grace 
Hospital in Oakwood.  The veteran should 
be asked to provide specific 
authorizations for the release of medical 
records from the above-referenced 
hospitals, as well as a specific 
authorization for the medical records 
located at Lynn Hospital in Lincoln Park, 
Michigan.  After obtaining the necessary 
authorizations, the RO should associate 
those records with the claims file.  The 
veteran should also be informed, in the 
alternative, that he may obtain and 
submit these records to the RO.  

4.  The RO should contact the National 
Personnel Records Center (NPRC) in 
St. Louis, Missouri, and obtain a copy of 
the veteran's personnel file in order to 
determine if such records indicate that 
the veteran was taken off flight duty 
status due to seizures.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
supplemental statement of the case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional evidence, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran unless he is 
notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 


